Citation Nr: 0328064	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  98-00 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which, in pertinent part, denied the veteran's 
claim of entitlement to service connection for PTSD.  

The Board notes that the veteran was scheduled for a hearing 
before a traveling Veteran's Law Judge on August 27, 2003.  
The veteran failed to appear for the hearing on that date.  
Pursuant to 38 C.F.R. § 20.704 (2002) the case will be 
processed as though the request for a hearing had been 
withdrawn.


REMAND

The veteran contends that his PTSD began during or as the 
result of service.  He asserts that he underwent month long 
in-service treatment for stress.  It does not appear that the 
RO specifically requested any mental health treatment records 
from the National Personnel Records Center (NPRC).  The Board 
notes that mental hygiene records are generally filed 
separately from medical records.

The veteran also alleges that his PTSD is linked to an in-
service stressor.  He specifically asserts that he and his 
unit were involved in a riot that occurred in the Panama 
Canal Zone. Zone.  If such an incident took place, unit 
records might provide confirmation and may be available from 
the U.S. Center for Research of Unit Records (USCRUR).  A 
review of the veteran's claims folder does not reveal that 
the veteran's alleged in-service stressor was referred to the 
USCRUR for verification.

The RO should also note that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1), which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America, et al. v. Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  


Accordingly, this case is REMANDED for the following action:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 
38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim of the impact of 
the notification requirements on his 
claim.  The veteran must also be notified 
that he has one year to submit evidence.  
38 U.S.C.A. § 5103(b)(1).  Paralyzed 
Veterans of America, supra.

2.  The RO should contact the NPRC and 
specifically request all of the veteran's 
mental hygiene records.

3.  The RO should make all reasonable 
efforts to obtain corroborating evidence 
regarding the veteran's alleged in-service 
stressor relating to a riot.  The RO 
should then  provide such information and 
copies of all service personnel records to 
the USCRUR to verify the veteran's alleged 
in-service stressor.  

4.  If and only if additional relevant 
service medical records are obtained 
and/or the alleged in-service stressor is 
verified, the veteran should be afforded 
a VA psychiatric examination to determine 
whether his PTSD is linked to service.  
The claims folder must be made available 
to the examiner for review before the 
examination; the psychiatrist should 
indicate in the examination report that 
such a review was accomplished.  
Following the review of the relevant 
evidence in the claims file and the 
mental status examination, the 
psychiatrist should opine whether it is 
at least as likely as not (50 percent or 
more likelihood) that the veteran's PTSD 
is causally related t any findings 
recorded in the service medical records 
and/or the verified in-service stressor.  
Any indicated tests should be performed.  
The examiner is asked to provide a 
rationale for any opinion expressed.  

5.  Thereafter, the RO should readjudicate 
the claim for service connection for PTSD.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 

 In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




